

116 HR 842 IH: Connecting Lobbyists and Electeds for Accountability and Reform Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 842IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Delgado introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require certain reports filed under such Act
			 to include the disclosure of persons who are registered lobbyists under
			 the Lobbying Disclosure Act of 1995, and for other purposes.
	
 1.Short titleThis Act may be cited as the Connecting Lobbyists and Electeds for Accountability and Reform Act or the CLEAR Act. 2.Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists (a)Reports filed by political committeesSection 304(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)) is amended—
 (1)by striking and at the end of paragraph (7); (2)by striking the period at the end of paragraph (8) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (9)if any person identified in subparagraph (A), (E), (F), or (G) of paragraph (3) is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act..
 (b)Reports filed by persons making independent expendituresSection 304(c)(2) of such Act (52 U.S.C. 30104(c)(2)) is amended— (1)by striking and at the end of subparagraph (B);
 (2)by striking the period at the end of subparagraph (C) and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (D)if the person filing the statement, or a person whose identification is required to be disclosed under subparagraph (C), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act..
 (c)Reports filed by persons making disbursements for electioneering communicationsSection 304(f)(2) of such Act (52 U.S.C. 30104(f)(2)) is amended by adding at the end the following new subparagraph:
				
 (G)If the person making the disbursement, or a contributor described in subparagraph (E) or (F), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person or contributor is a registered lobbyist under such Act..
 (d)Requiring Commission To establish link to websites of Clerk of House and Secretary of SenateSection 304 of such Act (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
				
					(j)Requiring information on registered lobbyists To be linked to websites of Clerk of House and
			 Secretary of Senate
 (1)Links to websitesThe Commission shall ensure that the Commission's public database containing information described in paragraph (2) is linked electronically to the websites maintained by the Secretary of the Senate and the Clerk of the House of Representatives containing information filed pursuant to the Lobbying Disclosure Act of 1995.
 (2)Information describedThe information described in this paragraph is each of the following: (A)Information disclosed under paragraph (9) of subsection (b).
 (B)Information disclosed under subparagraph (D) of subsection (c)(2). (C)Information disclosed under subparagraph (G) of subsection (f)(2)..
 3.Effective dateThe amendments made by this Act shall apply with respect to reports required to be filed under the Federal Election Campaign Act of 1971 on or after the expiration of the 90-day period which begins on the date of the enactment of this Act.
		